                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                KNOXVILLE – COURTROOM 3B

 Case #: 3:19-cr-216                                                        Date: January 21, 2020

          United States of America           vs.   Wynde Collins

   3UHVHQW%HIRUH Honorable Bruce Guyton, United States Magistrate Judge

          Rachel Stone                        DCR                              Travis Worthington
          &RXUWURRP'HSXW\                    Court Reporter                   Probation Officer


          Anne Marie Svolto                  Ashlee Mathis
          Asst. U.SAtty                   Att\(s) for Defendant(s)          $WW\ V IRU'HIHQGDQW V  &RQW
 Proceedings: Parties present for an      Initial Appearance ✔ Arraignment on an Indictment.
     ✔ Defendant sworn.
        Defendant requested appointment of counsel and submitted financial affidavit.
        Court approved financial affidavit and appointed counsel
     ✔ Defendant present with retained counsel.
     ✔ Plea entered:        ✔ Not Guilty                       Guilty
        Government requested detention of the defendant:
                Defendant waived and reserved the right to a detention hearing.
                Defendant requested detention hearing.
                                 Detention hearing set.       Detention hearing held.
     ✔ Parties agreed to conditions on which the defendant could be released.
     ✔ Court set schedule and scheduling order to enter.
        With the exception of new deadlines set out below, the schedule in this case is governed by
        the Order Continued Dates and Deadlines, which was previously entered in this case.
        Scheduling Order provided to counsel.
     ✔ &DVHXQGHUVHDODVWRGHIHQGDQW8QVHDOHGXSRQJUDQWLQJRIPRWLRQE\$86$7RUHPDLQXQGHUVHDO
                                  ✔

 Dates set at this hearing:                                                          DHDGOLQHV set at this hearing:
✔ Jury Trial: March 31, 2020                                                      ✔ Discovery DDL: Jan.  28
✔ Pretrial Conf.: March 13, 2020 at 11:00 a.m.                                    ✔ Motion Cut-Off: 
                                                                                                       Feb. 18
  Detention Hrng.:                                                                ✔ Response ''/
                                                                                                      March 3
  0RWLRQ+UQJ                                                                   ✔ 5HFLSURFDO'LVF
                                                                                                       March 13
  6WDWXV&RQI                                                                    ✔ 3OHD''/March 13


         ✔   'HIHQGDQWUHPDQGHGWRFXVWRG\        Defendant released on Order Setting Conditions ofRelease.
7LPH 10:20             WR 10:35
             ,    Rachel Stone      'HSXW\&OHUN&(57,)<WKHRIILFLDOUHFRUGRIWKLVSURFHHGLQJLVDQDXGLRILOH
                   .QR['&5B 319cr216 B 20200121 B 100201

 Case 3:19-cr-00216-RLJ-HBG Document 7 Filed 01/21/20 Page 1 of 1 PageID #: 51
